USCA4 Appeal: 22-6433      Doc: 5         Filed: 08/23/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6433


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        PEDRO GUTIERREZ, a/k/a Magoo, a/k/a Light, a/k/a Inferno,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Frank D. Whitney, District Judge. (3:17-cr-00134-FDW-DSC-21; 3:22-cv-
        00077-FDW)


        Submitted: August 18, 2022                                        Decided: August 23, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Pedro Gutierrez, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6433         Doc: 5      Filed: 08/23/2022      Pg: 2 of 2




        PER CURIAM:

               Pedro Gutierrez seeks to appeal the district court’s order denying relief on his 28

        U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or judge issues

        a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability

        will not issue absent “a substantial showing of the denial of a constitutional right.” 28

        U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies

        this standard by demonstrating that reasonable jurists could find the district court’s

        assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

        759, 773-74 (2017). When the district court denies relief on procedural grounds, the

        prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

        the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

        Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Gutierrez has not

        made the requisite showing. Accordingly, we deny a certificate of appealability and

        dismiss the appeal. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        DISMISSED




                                                      2